Citation Nr: 1548020	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of an injury to the left knee, status post-partial meniscectomy.

2.  Entitlement to a compensable rating for residuals of injury to the left hip prior to April 20, 2010, and to a rating in excess of 10 percent from April 20, 2010, forward.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of whether retroactive VA compensation benefits should be counted as income for pension purposes from August 1, 2012, to August 1, 2013 is the subject of a separate decision).



REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.J.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2006 rating decision denied entitlement to a rating in excess of 20 percent for the residuals of an injury to the left knee, status post-partial meniscectomy; denied entitlement to a compensable disability rating for the residuals of an injury to the left hip; and denied  entitlement to a TDIU.  Thereafter, a May 2012 rating decision assigned a disability rating of 10 percent for the Veteran's left hip disability, effective April 20, 2010.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2010.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record so that the Veteran may be afforded every possible consideration.

In response to a May 2014 statement of the case (SOC) addressing the Veteran's claim for a higher rating for his left hip disability, the Veteran requested that he be scheduled for another video-conference hearing before the Board.  Although the SOC phrased the issue as entitlement to a an effective date prior to April 20, 2010 for the award of a 10 percent rating for the Veteran's residuals of a left hip injury, the Board notes that entitlement to a higher rating for the Veteran's left hip disorder, for the entire appellate period, was already on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made).  Regardless, the Veteran must be scheduled for an appropriate hearing on remand.

   Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board at the local RO.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

